      Case 4:20-cv-03709 Document 50-2 Filed on 11/02/20 in TXSD Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

 Steven Hotze, M.D., Wendell Champion, Hon.
 Steve Toth, and Sharon Hemphill,

         Plaintiffs,
                                                                         Civil Action
 v.
                                                                    No. 4:20-cv-03709-ASH
 Chris Hollins, in his official capacity as Harris
 County Clerk,

         Defendant.

                                                      Order

        Pending before the Court is the Libertarian Party of Texas’ Motion for Leave to File Brief

on Behalf of Amicus Curiae the Libertarian Party of Texas in Support of Defendant. The motion

is GRANTED. The Clerk will file the brief attached as Exhibit A to the Libertarian Party of

Texas’ motion.

        Signed on _______________________, at Houston, Texas.



                                                              ____________________________
                                                              Andrew S. Hanen
                                                              United States District Judge




Cause No. 4:20-cv-03709-ASH, Hotze et al v. Hollins
Order                                                                                        Page 1
